REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose a therapeutic vaporizer, comprising: a housing comprising: a first housing portion, a second housing portion, a hinge connecting the first housing portion to the second housing portion such that the first housing portion is movable relative to the second housing portion between an open position and a closed position, and a mezzanine connected to the second housing portion and configured to divide an interior of the housing, in the closed position, into a first cavity section between the first housing portion and the mezzanine and a second cavity section between the mezzanine and the second housing portion, a bowl receptacle formed in the mezzanine and configured to removably receive and support a bowl, an intermediary conduit positioned within the second cavity of the housing and a diverter positioned within the second cavity of the housing.  These limitations in combination with the rest of the limitations of claim 67 are not reasonably taught or suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LaToya M Louis/Primary Examiner, Art Unit 3785